The plaintiff in error, who was plaintiff in the trial court, has wholly failed to serve and file briefs, as required by rule 7 of this court (38 Okla. vi, 137 Pac. ix), or to excuse his failure to do so; and this case has been submitted for decision upon the petition in error, with case-made attached.
Following the case of Wright et al. v. State, 42 Okla. 251,140 P. 1147, the judgment of the trial court should be affirmed for failure of plaintiff in error to serve and file briefs.
By the Court: It is so ordered. *Page 240